The opinion of the Court was delivered, by
Woodward, J.
In rejecting the evidence in the defendant’s 4th, 5th, 7th, and 8th bills of exception, we think the Court were clearly in error.
This was an action on the warranty of the soundness of a horse. The breach of the warranty consisted in an alleged spavin. The plaintiff alleged a spavin, and the defendant denied it. The testimony of witnesses who saw the horse about the time of the sale, and especially whilst in Weaver’s possession, was competent to,go to the jury on that question. The defendant offered to prove by these witnesses that, the horse was not spavined and did not go lame. Their opportunities and capacities to form correct opinions, and the consequent value of their testimony, were for the jury to *425estimate; but it is difficult to conceive how any evidence could be more pertinent to the issue.
We see no other errors in this record; but for these the judgment is reversed, and a venire de novo is awarded.